United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 01-2812
                                      ___________

United States of America,                  *
                                           *
               Appellee,                   * Appeal from the United States
                                           * District Court for the
      v.                                   * Eastern District of Missouri.
                                           *
Laura Keevan,1                             * [UNPUBLISHED]
                                           *
               Appellant.                  *
                                      ___________

                                Submitted: February 13, 2002
                                   Filed: February 28, 2002
                                    ___________

Before WOLLMAN, RICHARD S. ARNOLD and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       The district court2 sentenced Laura Keeven to 41 months imprisonment after
she pleaded guilty to being a felon in possession of a firearm, 18 U.S.C. § 922(g). A
Missouri trial judge later sentenced Keeven to serve five years in prison for a
weapon-flourishing offense arising from the same conduct as the § 922(g) charge.
In this appeal, Keeven contends the district court failed to account for her state


      1
          Appellant spells her last name “Keeven” in her brief, a usage we adopt herein.
      2
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
sentence in meting out federal punishment. She directs us to U.S.S.G. § 5G1.3(b),
which requires a district court to run a sentence concurrent to an as-yet “undischarged
term of imprisonment” imposed in state or federal court. Keeven suggests the district
court should have run her 41-month federal sentence concurrent to, rather than
consecutive to, the five-year sentence imposed in state court.

       We find two fatal flaws in Keeven’s argument. First, § 5G1.3(b) did not apply
because Keeven was not serving an “undischarged term of imprisonment” from the
state court when the district court sentenced her. United States v. Mun, 41 F.3d 409,
413 (9th Cir. 1994) (“At the time the federal court sentenced Mun he was not serving
another sentence. The state sentence was imposed after the federal sentence.
Therefore, § 5G1.3 did not require the district court to alter its sentence to make it run
concurrently with the state sentence.”); accord United States v. Otto, 176 F.3d 416,
418 (8th Cir. 1999); United States v. Brewer, 23 F.3d 1317, 1319 & n.3 (8th Cir.
1994). Second, we have held that “a district court may impose a federal sentence to
be served consecutively to a yet-to-be-imposed state sentence.” United States v.
Mayotte, 249 F.3d 797, 798-99 (8th Cir. 2001) (per curiam); see United States v.
Robinson, 217 F.3d 560, 566 (8th Cir. 2000).

      We therefore affirm the sentence imposed by the district court.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-